OPINION — AG — ** REFERENDUM PETITION — REPEAL LEGISLATION ** IN CONSIDERATION OF STATUTORY AND CONSTITUTIONAL PROVISIONS THE AG IS OF THE OPINION THAT THE REFERENDUM PETITIONS MENTIONED BY YOU MUST BE FILED IN THE OFFICE OF THE SECRETARY OF STATE NOT MORE THAN NINETY DAYS (90 DAYS) AFTER JUNE 6, 1953, THE DATE OF THE ADJOURNMENT OF THE OKLAHOMA LEGISLATURE TO WIT: ON OR BEFORE THE EXPIRATION OF FRIDAY, SEPTEMBER 4, 1953.  (PETITIONS, SIGNATURES, TIME SPAN) CITE: ARTICLE V, SECTION 58 (LEGISLATIVE ADJOURNMENT), 34 O.S. 8 [34-8], 34 O.S. 1 [34-1] (FRED HANSEN)